UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4377


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT IVAN HORTON, a/k/a Shug,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:05-cr-00235-RLV-DCK-13)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sandra J. Barrett, Asheville, North Carolina; Richard E. Beam,
Jr., HUBBARD & BEAM, Gastonia, North Carolina, for Appellant.
Edward R. Ryan, United States Attorney, Jennifer Lynn Dillon,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Ivan Horton appeals from his conviction after

pleading        guilty    to     conspiracy        to     possess    with    intent     to

distribute cocaine and cocaine base.                       Horton alleges that the

district    court        erred    in    denying    his     motion    to    withdraw    his

guilty plea.       Finding no error, we affirm.

            We review a district court’s decision denying a motion

to   withdraw      a    guilty    plea    for     abuse    of     discretion.        United

States     v.     Ubakanma,       215     F.3d     421,     424     (4th    Cir.    2000).

A defendant bears the burden of demonstrating to the district

court’s satisfaction that a “fair and just reason” supports his

request to withdraw.             Fed. R. Crim. P. 11(h).

            In     determining          whether    the     trial    court    abused     its

discretion in denying a motion to withdraw a guilty plea, we

consider the six factors articulated in United States v. Moore,

931 F.2d 245, 248 (4th Cir. 1991), which were reiterated in

Ubakanma.         215    F.3d    at    424.       The    factors    include,       whether:

(1) the defendant has offered credible evidence that his plea

was not knowing or not voluntary; (2) the defendant has credibly

asserted his legal innocence; (3) there has been a delay between

the entering of the plea and the filing of the motion; (4) the

defendant has had close assistance of competent counsel; (5) the

withdrawal will cause prejudice to the government; and (6) the



                                              2
withdrawal      will   inconvenience           the    court     and     waste    judicial

resources.   Moore, 931 F.2d at 248.

           Although         all    the    factors      in     Moore     must    be   given

appropriate weight, the key in determining whether a motion to

withdraw   should      be    granted      is    whether       the     plea   hearing     was

properly conducted under Rule 11.                    United States v. Puckett, 61

F.3d 1092, 1099 (4th Cir. 1995).                This court closely scrutinizes

the Rule 11 colloquy and attaches a strong presumption that the

plea is final and binding if the Rule 11 proceeding is adequate.

Id.

           We     have      reviewed      the        record     and     determine       that

Horton’s guilty plea was knowing and voluntary.                         Further, he has

not credibly asserted his legal innocence.                          We have considered

the Moore factors and conclude that the district court did not

abuse its discretion in denying Horton’s motion to withdraw his

guilty plea.

           We therefore affirm the judgment.                          We dispense with

oral   argument     because        the    facts      and    legal      contentions       are

adequately   presented        in    the    materials          before    the     court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                            3